Bieluch, J.,
dissenting. I dissent. The majority opinion permits a party to return to court more than one year subsequent to the entry of judgment and to alter the terms of that judgment merely by filing a motion. Such a procedure totally disregards the legal concepts of finality of judgments and compliance with proper procedures for enforcing judgments provided by our common law and rules of practice.
The courts of this state have often expressed disfavor for procedures which undermine “the important principle of finality [of judgments].” Meinket v. Levinson, 193 Conn. 110, 113, 474 A.2d 454 (1984); see also Steve Viglione Sheet Metal Co. v. Sakonchick, 190 Conn. 707, 713, 462 A.2d 1037 (1983); Hall v. Hall, 186 Conn. 118, 122, 439 A.2d 447 (1982); Fairfield Lease Corporation v. Romano’s Auto Service, 4 Conn. App. 495, 497, 495 A.2d 286 (1985); Grayson v. Grayson, 4 Conn. App. 275, 296, 494 A.2d 576 (1985). “ ‘Public policy requires that a term be put to litigation and that judgments, as solemn records upon which valuable rights rest, should not lightly be disturbed . . . .’” Lampson Lumber Co. v. Hoer, 139 Conn. 294, 297, 93 A.2d 143 (1952), quoting 1 Freeman, Judgments (5th Ed.) § 305 p. 602. The *307majority’s ruling permits the parties to a judgment to return to court upon motion long after even the trial court’s limited power to set aside or open the judgment has expired. See Practice Book § 326 (four month limitation on setting aside or opening judgments.) The majority’s ruling impermissibly erodes a keystone concept of our law.
Further, the majority opinion ignores the existence of an appropriate procedural vehicle by which the plaintiff could have obtained precisely the result which he sought, namely, the enforcement of the terms of the judgment. By simply alleging noncompliance with the judgment, the plaintiff could have, and should have, brought suit thereon. See Garguilo v. Moore, 156 Conn. 359, 361, 242 A.2d 716 (1968). Merely filing a motion requesting that the court order enforcement of the judgment was legally and procedurally impermissible.
The majority’s argument that General Statutes § 52-22 is clear and unambiguous in clothing the court with the equitable power to transfer property is entirely accurate, but it misses the mark in this case. The statute, while literally fitting the object of this case, merely grants equitable jurisdiction to a court in a proper case, but does not specify the procedure to be observed in its use. The majority opinion reads into the statute the power to employ a simple motion, for which there is no statutory or procedural authority, to wrest property from its owner.
The majority also ignored that the plaintiff’s motion is “a creature not normally spotted in Connecticut’s jurisprudential forests.” Eco Industries, Inc. v. Executive Monarch Hotel, Inc., 4 Conn. App. 659, 662, 496 A.2d 233 (1985). A genetically similar creature, entitled a “Motion for Order in Aid of Judgment,” was at issue in Gentile v. Ives, 163 Conn. 281, 303 A.2d 720 (1972). There the court remarked upon the impropriety of the *308motion where other remedies, including an action on the judgment, were available, but on the specific facts before it found that an action on the original judgment could not be brought because of the defendant’s sovereign immunity from suit and allowed the motion. Id., 282.
The majority asserts that Gentile and Eco are inapposite to the present case because “[transferring property pursuant to General Statutes § 52-22 ... is not unknown to Connecticut practice.” I do not, however, assert that such transfers are foreign to Connecticut practice. Rather, I assert that the procedure used by the plaintiff to obtain the transfer was unknown to Connecticut practice and was improper.
For the foregoing reasons I dissent.